DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 10, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-70, 79-83, and 87 are canceled.
Claims 84-88 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2020.
Claim Rejections - 35 USC § 102
The rejection of claims 71, 72, 75-78, 89, and 90 under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (US 2012/0322692 A1, published December 20, 2012, priority March 2011), made in the Office Action mailed on February 10, 2021 is withdrawn in view of the Amendment received on May 10, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71, 72, 75-78, 89, and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinelli et al. (U.S. Patent No. 5,407,798, issued April 18, 1995).
With regard to claims 71 and 72, Martinelli et al. disclose the following structure (reproduced from Figure 2):

    PNG
    media_image1.png
    293
    905
    media_image1.png
    Greyscale

	As seen, the structure disclosed by Martinelli et al. comprises a 5’ region (i.e., left side) that has two secondary structures, one of which can be construed as a priming region and the adjacent one as being a runway region, followed by the middle region comprising the “DNA template” which can be construed as an insert region.
	Martinelli et al. explicitly disclose that the structures flanking the middle DNA template are made of DNA (“[p]robes A and B [i.e., the flanking structures] which have been hybridized to the target sequences … a midivariant (+) DNA template has been generated”, column 5, lines 16-23). 

According to In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently posses characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).   
	With regard to claim 75, the runway region comprises at least two nucleotides which comprises primary amine (see claims 12 and 13; , see also “5’-terminus which includes at least two nucleotides, wherein at least one nucleotide includes a reactive group comprising a primary amine”, column 5, lines 1-4).
	With regard to claim 76, the runway region is substantially the same since the structure is employed to capture and ligate the intervening template DNA therebetween.
With regard to claim 77, the templates are linear.
	With regard to claim 78, the priming region can be a region that is show to be single-stranded (i.e., the loop area).
i.e., portion being sequenced) comprises an overlapping DNA fragment).
	 Therefore, Matinelli et al. anticipate the invention as claimed.

Conclusion
	No claims are allowed. 
	Applicants are again advised that claims 73 and 74 are free of prior art, but objected to for being dependent on a rejected base claim.
	There are no teachings or motivation in the art for the composition as claimed in claims 73 and 74, wherein the runway region is 200 nucleotides or greater; or 200-2,000 nucleotides.
	While Martinelli et al. teach a sequencing template substantially similar to that of the claimed invention, the artisans fail to suggest or motivate that their region equivalent to the present “runway region” as presently claimed should be 200 nucleotides or longer or between 200-2000 nucleotides.  
	Martinelli et al. teach that the probe A and probe B (i.e., midivariant conjugate that is divided into two separate portions) are linked (via ligation) to an intervening template DNA  (see column 2, lines 15-29).  Each respective probe A and B, 
“‘midivariant’ RNA [QB Replicase] is 220 nucleotides in length” (column 4, lines 42-45)
“midivariant (+) DNA template is divided into two nonreplicable portions for example, at base 61 from the 5’ end of the plus strand …” (column 4, lines 57-59)

	Because the first portion of the explicitly disclose probe (equivalent to the adaptor region) is limited to 61 bases, the length of the runway portion therein cannot be 200 nucleotides or 200-2,000 nucleotides, nor is there any motivation to arrive at such a length since the two probes must be based on an RNA polymerase (i.e., QB replicase).
	Therefore, there would not have been a reasonable motivation nor an expectation of success at modifying the teachings of Martinelli et al. to arrive at the instantly claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 1, 2021
/YJK/